DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hopper et al. (US 2014/0343639).
Regarding claim 1, Hopper discloses a thermal control unit (fig.1; thermal control unit 22) for controlling a patient's temperature [0049], the thermal control unit comprising: a fluid outlet (fig.1; fluid outlet ports 24) adapted to fluidly couple to a fluid supply line [0049]; a fluid inlet (fig.1; fluid inlet ports 26) adapted to fluidly couple to a fluid return line (fig.1; return lines 30b); a circulation channel (fig.5; circulation channel 54) coupled to the fluid outlet and the fluid inlet [0060]; a pump (fig.1; pump 52) for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet; a heat exchanger (fig.5; a heat exchanger 58) adapted to add or remove heat from the fluid circulating in the circulation channel when activated [0064]; a fluid temperature sensor (fig.5; temperature sensors 74a, b, c, and d) adapted to sense a temperature of the fluid [0065]; a patient temperature probe port (fig.1; patient temperature probes 34) adapted to receive patient temperature readings from a patient temperature probe [0053]; a user interface (fig.4; control panel 46) adapted to receive a patient target temperature (fig.16, see also [0092]); and a controller (fig.5; controller 72) in communication with the patient temperature probe port, the pump, the fluid temperature sensor, and the user interface [0062]-[0063], the controller adapted to vary both a flow [0067] and temperature of the fluid exiting the fluid outlet in order to automatically bring the patient to the patient target temperature [0053].

Allowable Subject Matter
Claim 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While updating the search, the examiner found Hopper to be the closest art to the invention. The examiner failed to find prior art, neither alone, nor in combination, that discloses the limitation listed below while also including each and every limitation set forth in the independent
Regarding claim 2, Does not disclose wherein the controller varies a flow of the fluid exiting the fluid outlet by stopping the flow of fluid out of the fluid outlet prior to the patient reaching the patient target temperature.
Regarding claim 4 and 6, Hopper discloses a thermal control unit (fig.1; thermal control unit 22) for controlling a patient's temperature [0049], the thermal control unit comprising: a fluid outlet (fig.1; fluid outlet ports 24) adapted to fluidly couple to a fluid supply line [0049]; a fluid inlet (fig.1; fluid inlet ports 26) adapted to fluidly couple to a fluid return line (fig.1; return lines 30b); a circulation channel (fig.5; circulation channel 54) coupled to the fluid outlet and the fluid inlet [0060]; a pump (fig.1; pump 52) for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet; a heat exchanger (fig.5; a heat exchanger 58) adapted to add or remove heat from the fluid circulating in the circulation channel when activated [0064] and a controller in communication with the pump, the heat exchanger, and the valve, the controller adapted to control the valve and the heat exchanger in order to automatically bring the patient to a patient target temperature [0053]-[0054]. Hopper teaches a valve may be integrated into a bottom wall of the removable reservoir wherein the valve is adapted to automatically open when the removable reservoir is inserted into the control unit [0015]. However, Hopper does not disclose a valve adapted to selectively include the fluid reservoir in the circulation channel and selectively exclude the fluid reservoir from the circulation channel, the fluid flowing through the fluid reservoir when the fluid reservoir is included in the circulation channel and the fluid flowing around the fluid reservoir when the fluid reservoir is excluded from the circulation channel.  
Regarding claim 5. Hopper does not disclose the controller controls the heat exchanger using first and second control loop feedback mechanisms, the first control loop feedback mechanism using a first set of coefficients and an error value, the second control loop feedback mechanism using a second set of coefficients and the error value, the error value being defined as a difference between a current patient temperature reading and the patient target temperature.
Regarding claim 14, Hopper discloses a thermal control unit (fig.1; thermal control unit 22) for controlling a patient's temperature [0049], the thermal control unit comprising: a fluid outlet (fig.1; fluid outlet ports 24) adapted to fluidly couple to a fluid supply line [0049]; a fluid inlet (fig.1; fluid inlet ports 26) adapted to fluidly couple to a fluid return line (fig.1; return lines 30b); a circulation channel (fig.5; circulation channel 54) coupled to the fluid outlet and the fluid inlet [0060]; a pump (fig.1; pump 52) for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet; a heat exchanger (fig.5; a heat exchanger 58) adapted to add or remove heat from the fluid circulating in the circulation channel when activated [0064] and a controller in communication with the pump, the heat exchanger, and the valve, the controller adapted to control the valve and the heat exchanger in order to automatically bring the patient to a patient target temperature [0053]-[0054]. However, Hopped does not disclose , the controller further adapted to automatically pause cooling of the patient prior to the patient reaching the target patient temperature and assess a reaction of the patient to the pause in cooling, the controller still further adapted to warm the fluid internally within the thermal control unit if the reaction indicates the patient will likely reach the target patient temperature without further cooling by the thermal control unit and to restart cooling of the patient if the reaction of the patient indicates the patient will likely not reach the target patient temperature without further cooling by the thermal control unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794